significant index no department of the treasury q internal_revenue_service washington d c tax_exempt_and_government_entities_division rer rp a t az may in re this letter constitutes notice that our ruling letter dated date which granted a conditional waiver of the minimum_funding_standard for the above-named pension_plan for the plan_year ending date is hereby modified to replace condition in that letter with the new condition stated below by date the company shall provide security to the plan to secure the repayment of the waived amount that is satisfactory to the pension_benefit_guaranty_corporation this modification is requested due to complicated nature of working with the company's secured creditors to enable the company to provide security for the waived amount that is satisfactory to the pension_benefit_guaranty_corporation if you have any questions concerning this matter please contact sincerely donna m prestia manager employee_plans actuarial group
